Ferguson, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I agree with my brothers that corrective action as to sentence is required because of the failure of the president to limit the court’s consideration of evidence of misconduct, introduced after findings. United States v Worley, 19 USCMA 444, 42 CMR 46 (1970); United States v March, 19 USCMA 476, 42 CMR 78 (1970). However, I disagree with their holding that the military judge did not commit prejudicial error when he failed to fully comply with the procedural requirements of United States v Donohew, 18 USCMA 149, 39 CMR 149 (1969). For the reasons set forth in my separate opinion in United States v Turner, 20 USCMA 167, 43 CMR 7 (1970), I would reverse the decision of the Court of Military Review and direct that a rehearing may be ordered.